           Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 1 of 12                             FILED
                                                                                             2021 Sep-16 PM 02:11
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   MIDDLE DIVISION

  MARY D. HOLMES,                                )
                                                 )
           Plaintiff,                            )
                                                 )
  v.                                             )   Case Number: 4:20-cv-00606-JHE
                                                 )
  COMMISSIONER OF SOCIAL                         )
  SECURITY ADMINISTRATION,                       )
                                                 )
           Defendant.                            )


                                MEMORANDUM OPINION1

       Plaintiff Mary D. Holmes (“Holmes”) seeks review, pursuant to 42 U.S.C. § 405(g), §

205(g) of the Social Security Act, of a final decision of the Commissioner of the Social Security

Administration (“Commissioner”), denying her application for a period of disability and disability

insurance benefits (“DIB”). (Doc. 1). Holmes timely pursued and exhausted her administrative

remedies. This case is therefore ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3). The

undersigned has carefully considered the record and, for the reasons stated below, the

Commissioner’s decision is AFFIRMED.

                              I. Factual and Procedural History

       On April 11, 2017, Holmes protectively filed an application for a period of disability and

DIB, alleging an onset date of March 9, 2016. (Tr. 177-78). The State Agency denied her

application on May 11, 2017. (Tr. 95). Thereafter, Holmes requested a hearing before an

Administrative Law Judge (“ALJ”) (tr. 134-39), and on April 1, 2019, Holmes appeared and



       1
        In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 8).
           Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 2 of 12




testified at the hearing (tr. 28-84). On April 17, 2019, the ALJ found Holmes not disabled and

issued an unfavorable decision. (Tr. 15-23). Holmes sought review by the Appeals Council, but

it declined her request on March 17, 2020. (Tr. 1-6). On that date, the ALJ’s decision became the

final decision of the Commissioner. On April 30, 2020, Holmes initiated this action. (See doc. 1).

       Holmes was thirty-two years old on the alleged disability onset date. (Tr. 22, 177). She

has past relevant work experience as a customer service representative and as a server. (Tr. 22,

205). Holmes alleges her ability to work is limited by multiple sclerosis, migraines, insomnia, and

anxiety. (Tr. 216).

                                     II. Standard of Review2

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this Court is to determine whether the decision of the Commissioner is supported by

substantial evidence and whether proper legal standards were applied. Richardson v. Perales, 402

U.S. 389, 390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). This Court must

“scrutinize the record as a whole to determine if the decision reached is reasonable and supported

by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

Substantial evidence is “such relevant evidence as a reasonable person would accept as adequate

to support a conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id.

       This Court must uphold factual findings supported by substantial evidence. “Substantial

evidence may even exist contrary to the findings of the ALJ, and [the reviewing court] may have

taken a different view of it as a factfinder. Yet, if there is substantially supportive evidence, the



       2
         In general, the legal standards applied are the same whether a claimant seeks DIB or
Supplemental Security Income (“SSI”). However, separate, parallel statutes and regulations exist
for DIB and SSI claims. Therefore, citations in this opinion should be considered to refer to the
appropriate parallel provision as context dictates. The same applies to citations for statutes or
regulations found in quoted court decisions.
                                                  2
           Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 3 of 12




findings cannot be overturned.” Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). However,

the Court reviews the ALJ’s legal conclusions de novo because no presumption of validity attaches

to the ALJ’s determination of the proper legal standards to be applied. Davis v. Shalala, 985 F.2d

528, 531 (11th Cir. 1993). If the court finds an error in the ALJ’s application of the law, or if the

ALJ fails to provide the court with sufficient reasoning for determining the proper legal analysis

has been conducted, it must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d 1143,

1145-46 (11th Cir. 1991).

                            III. Statutory and Regulatory Framework

       To qualify for disability benefits and establish his or her entitlement for a period of

disability, a claimant must be disabled as defined by the Social Security Act and the Regulations

promulgated thereunder.3 The Regulations define “disabled” as “the inability to do any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish entitlement to disability

benefits, a claimant must provide evidence of a “physical or mental impairment” which “must

result from anatomical, physiological, or psychological abnormalities which can be shown by

medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1508.

       The Regulations provide a five-step process for determining whether a claimant is

disabled. 20 C.F.R. § 404.1520(a)(4)(i-v). The Commissioner must determine in sequence:

       (1)     whether the claimant is currently employed;
       (2)     whether the claimant has a severe impairment;
       (3)     whether the claimant’s impairment meets or equals an impairment listed
               by the [Commissioner];
       (4)     whether the claimant can perform his or her past work; and

       3
        The “Regulations” promulgated under the Social Security Act are listed in 20 C.F.R. Parts
400 to 499.

                                                 3
         Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 4 of 12




       (5)        whether the claimant is capable of performing any work in the national
                  economy.

Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to the formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562-63 (7th Cir. 1999);

accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “Once the claimant has satisfied

steps One and Two, she will automatically be found disabled if she suffers from a listed

impairment. If the claimant does not have a listed impairment but cannot perform her work, the

burden shifts to the [Commissioner] to show that the claimant can perform some other job.” Pope,

998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The Commissioner

must further show such work exists in the national economy in significant numbers. Id.

                           IV. Findings of the Administrative Law Judge

       After consideration of the entire record and application of the sequential evaluation

process, the ALJ made the following findings:

       At Step One, the ALJ found Holmes meets the insured status requirements of the Social

Security Act through March 31, 2022, and that Holmes has not engaged in substantial gainful

activity since March 9, 2016, the alleged onset date. (Tr. 17). At Step Two, the ALJ found Holmes

has the following severe impairments: multiple sclerosis and migraine headaches. (Id.). At Step

Three, the ALJ found Holmes did not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Tr. 18-19).

       Before proceeding to Step Four, the ALJ determined Holmes’s residual functioning

capacity (“RFC”), which is the most a claimant can do despite her impairments. See 20 C.F.R. §

404.1545(a)(1). The ALJ determined that Holmes has the RFC to perform light work as defined

in 20 C.F.R. 404.1567(b), except she can lift and/or carry 20 pounds occasionally and 10 pounds

                                                  4
         Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 5 of 12




frequently. She can stand and/or walk (with normal breaks) for a total of 6 hours in an 8-hour

workday. She can sit (with normal breaks) for a total of 7 hours in an 8-hour workday. She can

push/pull 20 pounds occasionally and 10 pounds frequently. She can climb ramps and stairs

occasionally and never climb ladders, ropes, and scaffolds. She can occasionally balance, stoop,

kneel, crouch, and crawl. She should avoid extreme cold and extreme heat. She should avoid

concentrated exposure to humidity, vibration, fumes, odors, dusts, and gases. She should avoid

concentrated exposure to poor ventilation. She should avoid all exposure to hazards such as

unguarded machinery and unprotected heights. (Tr. 19-22).

        At Step Four, the ALJ determined Holmes is capable of performing her past relevant work

as a customer service representative and a server because they do not require the performance of

work-related activities precluded by Holmes’s RFC. (Tr. 22). The ALJ also made an alternative

Step Five finding, that, based on Holmes’s age, education, work experience, and RFC, jobs exist

in significant numbers in the national economy Holmes could perform. (Tr. 22-23). Therefore, the

ALJ determined Holmes has not been under a disability from March 9, 2016 through the date of

the decision and denied Holmes’s claim. (Tr. 23).

                                              V. Analysis

        Although the court may only reverse a finding of the Commissioner if it is not supported

by substantial evidence or because improper legal standards were applied, “[t]his does not relieve

the court of its responsibility to scrutinize the record in its entirety to ascertain whether substantial

evidence supports each essential administrative finding.” Walden v. Schweiker, 672 F.2d 835, 838

(11th Cir. 1982) (citing Strickland v. Harris, 615 F.2d 1103, 1106 (5th Cir. 1980)). The court,

however, “abstains from reweighing the evidence or substituting its own judgment for that of the

[Commissioner].” Id. (citation omitted).



                                                   5
         Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 6 of 12




       Here, substantial evidence supports the ALJ’s determination Holmes failed to demonstrate

a disability, and the ALJ applied the proper standards to reach this conclusion. Holmes challenges

the Commissioner’s decision, asserting three specific “errors of law:” (1) the ALJ failed to evaluate

Holmes pursuant to Listing 11.09, (2) the finding that Holmes can perform past relevant work is

not supported by substantial evidence and is not in accordance with proper legal standards, and (3)

the denial of benefits is not supported by substantial evidence. (Doc. 9 at 2). Additionally, Holmes

has separately moved to remand this case to the Appeals Council for it to consider “new evidence”

pursuant to Sentence Six. (Doc. 10).

    A. The ALJ Evaluated Holmes Pursuant Listing 11.09 – Multiple Sclerosis

       Holmes contends “the ALJ failed to evaluate the evidence pursuant to Listing 11.09

Multiple [S]clerosis. (Doc. 9 at 19). Specifically, Holmes asserts that the records from Dr.

Christopher LaGanke, Holmes’s treating neurologist, as well as Holmes’s testimony required the

ALJ to analyze the evidence using Listing 11.09. (Doc. 9 at 19, 25). The record shows this is

precisely what the ALJ did. (Tr. 18-19).

       At Step Three of the sequential evaluation, the ALJ found Holmes did not have an

impairment or combination of impairments that met or equaled an impairment listed in 20 C.F.R.

pt. 404, subpt. P, app. 1 (the Listing of Impairments). (Tr. 18). Specifically, the ALJ found Holmes

“does not meet or equal Listing 11.09 for multiple sclerosis.” (Id.).

       To “meet” a Listing, a claimant must have a diagnosis included in the Listing and
       must provide medical reports documenting that the conditions meet the specific
       criteria of the Listings and the duration requirement. To “equal” a Listing, the
       medical findings must be “at least equal in severity and duration to the listed
       findings.”

Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002); see 20 C.F.R. §§ 404.1525, 404.1526.

“For a claimant to show that his impairment matches a listing, it must meet all of the specified



                                                 6
         Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 7 of 12




medical criteria. An impairment that manifests only some of those criteria, no matter how severely,

does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). “For a claimant to qualify for

benefits by showing that his unlisted impairment, or combination of impairments, is ‘equivalent’

to a listed impairment, he must present medical findings equal in severity to all the criteria for the

one most similar impairment.” Id. at 531. “A claimant cannot qualify for benefits under the

‘equivalence’ step by showing that the overall functional impact of his unlisted impairment or

combination of impairments is as severe as that of a listed impairment.” Id.

       Listing 11.09 Multiple Sclerosis, is characterized by A or B, as follows:

       A. Disorganization of motor function in two extremities (see 11.00D1), resulting in
       an extreme limitation (see 11.00D2) in the ability to stand up from a seated position,
       balance while standing or walking, or use the upper extremities.

       OR

       B. Marked limitation (see 11.00G2) in physical functioning (see 11.00G3a), and in
       one of the following:
               1. Understanding, remembering, or applying information (see
               11.00G3b(i)); or
               2. Interacting with others (see 11.00G2b(ii)); or
               3. Concentrating, persisting, or manifesting pace (see
               11.00G3b(iii)); or
               4. Adapting or managing oneself (see 11.00G3b(iv)).

       Although she summarizes medical records and hearing testimony (doc. 9 at 19-28), Holmes

fails to explain or argue (much less prove) how her impairment or combination of impairments

meets or equals Listing 11.09.

       In finding Holmes does not meet or equal Listing 11.09, the ALJ found that there was “no

evidence in the record that [Holmes] has disorganization of motor function in two extremities

resulting in an extreme limitation in the ability to stand up from a seated position, balance while

standing or walking, or use the upper extremities.” (Tr. 18-19). This is the ALJ’s express finding




                                                  7
           Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 8 of 12




that Holmes did not meet or equal paragraph A of Listing 11.09.4 The ALJ reviewed treatment

records from Dr. Christopher LaGanke, Holmes’ neurologist, for migraine headaches and multiple

sclerosis. (Tr. 19-20, 281-82, 289-90, 292-93, 297-98, 307-08, 311, 318, 324, 372). Objective

medical evidence supports the ALJ’s determination that Holmes does not satisfy paragraph A.

Specifically, motor examinations revealed normal tone and strength in all four extremities;

sensation was normal to pinprick, light touch, vibration, and proprioception in all four extremities

except for decreased vibration in the knees; and normal casual gait and coordination. (Tr. 281-82,

289-90, 292-93, 297-98, 307-08, 311, 318, 324, 372).

       As to paragraph B, the ALJ found Holmes’s motor examinations were mostly normal (as

described above), and specifically considered Holmes’s mental limitations at Step Two. (Tr. 17-

18). The ALJ found Holmes had only mild limitations in understanding, remembering, or applying

information; interacting with others; and concentrating, persisting, and maintaining pace. (Tr. 18).

The ALJ found no limitation in adapting or managing oneself. (Id.). The ALJ’s findings are

supported by substantial record evidence. Dr. LaGanke’s records show that Holmes recent and

remote recall were intact and she was alert and oriented to person, place and time, and her fund of

knowledge was good. (Tr. 281-82, 289-90, 292-93, 297-98, 307-08, 311, 318, 324, 372). Holmes

fails to point to a marked limitation in physical or mental functioning to support an assertion that

she meets or equals paragraph B. Holmes fails to meet her burden to prove she meets of equals

Listing 11.09.




       4
         Holmes’s argument that the Commissioner presents a post hoc argument that she did not
prove eligibility pursuant to Listing 11.09 (doc. 13 at 2-7) is without merit. The ALJ made this
finding and articulated his reasoning in the decision. (Tr. 17-22).
                                                 8
          Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 9 of 12




     B. The Vocational Expert’s Testimony Supports the Determination that Holmes Could
        Perform Her Past Relevant Work

         Holmes contends the ALJ’s determination that she can perform her past work is not

supported by substantial evidence and that the determination is not in accordance with proper legal

standards. (Doc. 9 at 28). Specifically, Holmes asserts the ALJ “ignored” her medical treatment

for MS and her testimony, and that the ALJ failed to consider all of the duties of her past work.

(Id.).

         After assessing Holmes’s RFC, the ALJ made the Step Four determination that Holmes is

capable of performing her past relevant work as a customer service representative and as a server

(as she actually performed the jobs as generally performed in the national economy) because this

work does not require the performance of work-related activities precluded by Holmes’s RFC.

(Tr. 22-23). A claimant bears the burden of proving she could not perform her past relevant work

either (1) as she performed the work or (2) as the work is generally performed in the national

economy. See Jackson v. Bowen, 801 F.2d 1291, 1293-94 (11th Cir. 1986). “The regulations

require that the claimant not be able to perform his past kind of work, not that he merely be unable

to perform a specific job he held in the past.” Id. at 1293 (citing 20 C.F.R. §§ 404.1520(e),

416.920(e)).

         In support of this Step Four conclusion, the ALJ cited the Dictionary of Occupational Titles

(DOT) occupational title and number provided by the vocational expert (“VE”) as evidence

regarding the demands of Holmes’s prior work. (Tr. 22, 79). This was proper, as an ALJ may rely

on a VE’s testimony and the DOT to determine the demands of a claimant’s prior work as the work

is generally performed in the national economy. See 20 C.F.R. §404.1560(b)(2); SSR 82-61, 1982

WL 31387; Scott v. Comm’r of Soc. Sec., 440 F. Appx. 726, 728 (11th Cir. 2011). Additionally,

the VE testified she had reviewed Holmes’s work history records and heard Holmes’s testimony

                                                  9
             Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 10 of 12




regarding her past work as actually performed. 5 (Tr. 78, 205-12). The VE’s testimony is

substantial evidence to support the ALJ’s determination Holmes could perform her past relevant

work.6

         Notably, even though the ALJ found Holmes could perform her past work at Step Four,

the ALJ made an alternative Step Five determination. (Tr. 22-23). Generally, when a claimant

proves she cannot perform her past relevant work, the ALJ must produce evidence that other work

exists that the claimant could perform given her RFC and vocational factors. See 20 C.F.R. §

404.1560(c)(2). Here, as an alternative Step Five determination, the ALJ found that Holmes could

perform other jobs within the national economy (tr. 22-23), and Holmes makes no argument that

she could not perform these jobs. Thus, even if Holmes could prove that she could not perform

her past relevant work, it would not mean that she is disabled, only that the analysis should proceed

to Step Five.

    C. The ALJ’s Hypothetical Question to the Vocational Expert

         Holmes next argues the ALJ’s hypothetical question to the VE should have included her

impairments of multiple sclerosis and migraine headaches. (Doc. 9 at 35-36). An ALJ is not

required to include references to diagnoses or impairments in the hypothetical questions. A

hypothetical question only needs to include the claimant’s functional limitations that are supported

by the record. See England v. Astrue, 490 F.3d 1017, 1023 (8th Cir. 2007). The VE is not a

medical expert. Thus, the inclusion of diagnoses or impairments in the hypothetical question



         Holmes’s attorney at the hearing did not contest the VE’s testimony regarding her past
         5

relevant work. (Tr. 78-79).
       6
         At times, in the subsections about performing past work, Holmes references the ALJ’s
RFC determination. (Doc. 9 & 29 & doc. 13 at 7). However, issues raised in a perfunctory
manner without elaboration are generally considered waived. Outlaw v. Barnhart, 197 F. App’x
825, 828 n.3 (11th Cir. 2006). Holmes does not make a specific or development argument to
undermine the ALJ’s RFC determination.
                                                 10
           Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 11 of 12




would not assist the VE in determining whether a claimant could perform her past relevant work.

       Here, the ALJ obtained testimony from the VE to help determine if Holmes could perform

other work. See 20 C.F.R. § 404.1566(e). That is sufficient evidence that the ALJ properly relied

on to conclude Holmes could perform other work.7

    D. Holmes’s Motion to Remand to Appeals Council

       Separately from her brief in support of disability, Holmes moves for remand to the Appeals

Council to consider “new” evidence. (Doc. 10). Specifically, Holmes requests the action be

remanded based on a Listing Form completed by Dr. LaGranke, Holmes’s neurologist, on

December 18, 2020. (Id. at 1). Holmes now contends this evidence “confirms . . . Holmes meets

Listing 11.09 C with an onset of [April 1, 2016].” (Id.)

       Evidence submitted to the district court may be considered only to determine whether

additional evidence satisfies the criteria for remand pursuant to sentence six of 42 U.S.C. § 405(g).

See Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998). To satisfy the criteria for this type of

remand, a plaintiff must establish that (1) the evidence is new and noncumulative; (2) the evidence




       7
          Holmes argues “[t]here is no medical evidence that [Holmes] can work” and that the
VE’s testimony is not sufficient evidence “because the hypothetical question does not fully state
[Holmes’s] impairments and limitations. (Doc. 13 at 14). A generous reading of Holmes’s
briefs leads the undersigned to believe that she may be attempting to challenge the ALJ’s RFC
determination that she could perform a limited range of light work. However, Holmes never
actually explains how she thinks the ALJ failed to account for her impairments and limitations in
her RFC. In assessing her RFC, the ALJ reviewed records from Holmes’ neurologist, Dr.
LaGanke, who she saw for migraine headaches and multiple sclerosis. (Tr. 19-21). The ALJ
noted the mostly normal physical findings described above and that her brain MRIs (which
showed scattered areas of cerebral white matter, but no active lesions) remained stable. (Id.).
The ALJ also noted Dr. LaGanke never recommended any restrictions and never observed any
muscle atrophy, which would be expected from lack of use to avoid pain. (Tr. 20).
Additionally, the ALJ reviewed Holmes’s treatment for migraine headaches, highlighting records
where Holmes reported her treatment was working well in November 2018, and that she did not
return for treatment. (Tr. 21). There is substantial evidence to support the ALJ’s RFC
determination, and Holmes has pointed to no error.
                                                 11
        Case 4:20-cv-00606-JHE Document 14 Filed 09/16/21 Page 12 of 12




is material such that a reasonable probability exists that it would change the administrative result;

and (3) there was good cause for the failure to submit the evidence at the administrative level. Id.

       The Listing Form Dr. LaGanke submitted contains an outdated Listing. (See doc. 10-1).

On this outdated Listing, Dr. LaGanke marked paragraph C, which states as follows:

       Significant, reproducible fatigue of motor function with substantial muscle
       weakness on repetitive activity, shown on physical examination, that results from
       neurological dysfunction in areas of the central nervous system known to be
       pathologically involved by the multiple sclerosis process.

(Doc. 10-1 at 3). As stated above, the applicable version of Listing 11.09 does not contain a

paragraph C. Additionally, there is no other information on the Listing Form to support this

conclusion or how it would apply to the applicable Listing’s paragraphs A or B. Thus, this

information does not create a reasonable probability that it would change the ALJ’s decision and

is therefore not material. For these reasons, the motion to remand (doc. 10) is DENIED.

                                          VI. Conclusion

       Based on the foregoing, and upon careful consideration of the administrative record and

memoranda of the parties, the decision of the Commissioner of Social Security denying Holmes’s

claim for a period of disability and disability insurance benefits is AFFIRMED and this action

DISMISSED WITH PREJUDICE.

       DONE this 16th day of September, 2021.



                                              _______________________________
                                              JOHN H. ENGLAND, III
                                              UNITED STATES MAGISTRATE JUDGE




                                                 12
